Citation Nr: 1634296	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  15-38 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for interstitial lung disease to include as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1979.  The Veteran had service in the Republic of Vietnam, and was awarded inter alia the Vietnam Service Medal, Bronze Star with 2 Oak Leaf Clusters, the Republic of Vietnam Campaign Medal, and the Republic of Vietnam Cross of Gallantry with palm.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In July 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Veteran's file has been scanned, and converted from a paper file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's interstitial lung disease is etiologically related to service, specifically herbicide exposure in Vietnam.  



CONCLUSION OF LAW

Interstitial lung disease was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2015).  The Board has considered this legislation with respect to the issue being decided below, but finds that, given the favorable action taken; no discussion of the VCAA at this point is required.

II.  Pertinent Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004; 38 C.F.R. § 3.303(a); see also Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including respiratory cancers (including cancer of the lung, bronchus, larynx or trachea), are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Discussion and Analysis

The Veteran was first diagnosed as having interstitial lung disease many years after service, in September 2013.  See records from Bozeman Deaconess Health Group from August 2013.  An evaluation from National Jewish Medical and Research Center dated in February 2015, reflects an impression of interstitial lung disease, with etiology of mixed pulmonary fibrosis, likely idiopathic, with emphysema.  See August 2015 report from G. C., M.D., Associate Professor, Interstitial Lung Disease, National Jewish Health.  

Regarding the presumptive regulations of 38 C.F.R. § 3.309(e) pertaining to diseases associated with exposure to certain herbicide agents, the Board concedes that the Veteran performed service in the Republic of Vietnam and is thus presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116 (West 2014).  However, interstitial lung disease is not a type of lung cancer or other disease that VA recognizes as a presumptive disability related to exposure to herbicide agents.  Accordingly, service connection on this presumptive basis is not warranted.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).

The above notwithstanding, also as noted above, the Veteran can still establish service connection for his interstitial lung disease with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  In this regard, the record contains opinions from two private treating pulmonary specialist physicians who relate the Veteran's interstitial lung disease to Agent Orange.  More specifically, in June 2014, A.P., M.D., PhD, of Bozeman Deaconess, BD Pulmonary & Sleep Medicine, assessed the Veteran as having interstitial lung disease that is at least as likely as not etiologically related to in-service Agent Orange exposure.  An additional private treating physician medical opinion is on file dated in April 2015.  A.S., M.D., of Bozeman Deaconess, Pulmonary Diseases and Critical Care, opined that the Veteran's lung disease, idiopathic pulmonary fibrosis, is as likely as not related to his Agent Orange exposure in Vietnam.  Both doctors note that the Veteran served 4.5 years in Vietnam and had extensive exposure to Agent Orange, and that several successful claims have been made before the Board in regards to interstitial lung disease and Agent Orange exposure.  In addition, Dr. P. specifically acknowledged the Veteran's past history of smoking in his favorable opinion.  He also cited to a study linking interstitial lung disease to Agent Orange exposure.  "Limited literature is available, linking agent orange exposure to interstitial lung, diseases: Klin. Wochenschr (1986) 64:44-48 Chronic Progredient Diffuse Alveolar Damage probably related to Exposure to Herbicides.  Both doctors' treatment records are part of the claims file.  

A VA medical opinion was obtained in June 2015 from a certified nurse practitioner.  She reviewed the record and opined that the Veteran's pulmonary fibrosis was not at least as likely as not incurred in or caused by the presumed exposure to herbicides during service.  She noted that Dr. S. did not address any scientific evidence to support his opinion of service connection.  She also discounted Dr. P.'s opinion based on her assertion that the study he quoted from was not wholly significant in this Veteran's case due to his history of smoking.  

As noted, Dr. C. issued a report in August 2015 with the impression of interstitial lung disease with etiology of mixed pulmonary fibrosis, likely idiopathic, with emphysema.  Dr. C. noted mid and lower lung subpleural abnormality suggesting fibrosing interstitial pneumonia with differential to include combined pulmonary fibrosis and emphysema (CPFE), drug toxicity, collagen vascular disease versus idiopathic or familial.  Areas of fine nodularity associated calcification were likely aspiration-related dendriform pulmonary ossification.  He noted mild/moderate smoking-related lung disease and some areas of associated ground glass with reticulation and possible cystic abnormality raise the possibility of DIP (desquamative interstitial pneumonia).  

Following Dr. C.'s report in August 2015, an addendum opinion was obtained from the VA nurse practitioner who authored the June 2015 opinion.  She reported that the new information reinforced her same conclusion as noted on the June 2015 VA examination.  It is clearly documented in Dr. Cosgrove's letter the relationship of this veteran's history of smoking and his current lung condition.  She noted that there is an absence of documentation regarding a relationship of the current lung problems and Agent Orange exposure.  

The Veteran testified before the undersigned that he believes that his current interstitial lung disease is due to herbicide exposure in Vietnam.  He noted he was quite ill with the symptoms of this disease.  The undersigned notes that he appeared with oxygen tanks at the hearing.  The Veteran testified that he spent 4 1/2 of his 20 years of Army service in Vietnam in combat.  He stated that he was a teacher thereafter and that he was not exposed to any toxins that could have precipitated this disease anywhere other than in Vietnam.  He stated his belief that Drs. P. and S., pulmonologists, were experts in the field and their opinion should carry controlling weight based on their particular skill level.  He argued that the nurse practitioner's opinion should be accorded less probative weight as she was not an expert on the same level as Drs. P. and S.  

Here, the Veteran was correct in that the opinions that specifically address nexus, those of Drs. S. and P., and the nurse practitioner, must be weighed in terms of their probative value.  In this regard, while the Board readily admits that the two private pulmonary specialist physicians did not provide extensive rational for their positive opinions, the fact that they works in pulmonary fields of medicine are worthy of consideration.  Also, the nurse practitioner's opinion is extensive, yet she is not an expert in the same way as a the pulmonary physicians.  

The agency of original jurisdiction (AOJ) addressed Drs. P. and S.'s statements in both the statement of the case and the supplemental statement of the case by noting that the most probative evidence was not supportive the claim.  In other words, the AOJ found that the positive private opinions linking the Veteran's interstitial lung disease to Agent Orange on a direct basis were outweighed by the VA nurse practitioner's opinions.  

In terms of the weight of these relevant medical opinions, the Board notes that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Also, in Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012), the Court of Appeals for Veterans Claims found that the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate.  The Court has also noted that medical reports must be read as a whole and in the context of the evidence of record.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

The Board finds that the pulmonary specialists who authored the favorable opinions are certainly suitably qualified and sufficiently informed in this matter.  Although the rationales are not extensive, the Board cannot find a reason to assess them as inadequate.  When Dr. S.'s and Dr. P.'s reports are read as a whole and in the context of the evidence of record, they are not found to be inconsistent with the record.  Thus, the Board finds them to be of significant probative weight.  

The Board notes that the VA opinion of the nurse practitioner, who theoretically is less of an expert on this matter than either pulmonologist, is supported by extensive rationale and comes to an opposite conclusion as that of Drs. S. and P.  It cannot be deemed inadequate.

The Board finds that neither the combined weight of the medical nexus opinions of Drs. S. and P nor that of the VA examiner is more probative than the other opinion.  Both the positive and negative medical opinions were rendered by competent medical professionals and are supported by adequate bases.  Therefore, the medical nexus opinions in this case are at least in relative equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

This is an appropriate case in which to invoke VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for interstitial lung disease is therefore granted, based on a finding that the evidence is in a state of equipoise regarding the issue of whether the Veteran's interstitial lung disease is etiologically related to herbicide exposure in Vietnam.  38 C.F.R. § 3.303; Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).



ORDER

Service connection for interstitial lung disease is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


